DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 15/984,981, filed on May 21, 2018.  In response to Examiner’s Non-Final Rejection of December 10, 2020, Applicant, on March 10, 2021, amended Claims 1, 9 and 15.  Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are withdrawn pursuant to Applicants amendments regarding claims 1, 9 and 15. 



Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed March 10, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant do not agree with the rejections and states claims 1, 8 and 15 have been amended to more clearly identify how the claim limitations are directed to an ordered combination of limitations that solves a problem unique to integrating an order workflow system with a fabrication and distribution system, see Bascom Global Internet Services Inc. v. AT&T Mobility LLC, 827 F. 3D 1341 (Fed. Cir. 2016) (see pg. 8, Applicant Remarks). Thus, the claims utilize a standardized data records that include order workflow system database fields, building information management (BIM) database fields and enterprise resource planning (ERP) database fields to integrate order workflow, fabrication and distribution as an ordered combination. As discussed in the published application at [0032]-[0035], this ordered combination turns the complexity of typical communications into a seamless standardized interface to significantly improve production efficiency by preventing miscommunications between these systems. Withdrawal of the rejection is respectfully requested.  
In response, Examiner respectfully disagrees. In regards to BASCOM, was found eligible based on considerations relevant to Part 2B (does the claim as a whole amount to significantly more than the abstract idea) of the two-part framework outlined in MPEP § 2106; where claim 1 "carve[s] out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network 
	Examiner encourages Applicant positively recite the standardizing of the different data structures and to include the detailed features of paragraph 0037 into the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to Claims 1, 9 and 15, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘receive a selection of a job number, work order number, and a delivery date at an order workflow system MPEP § 2163.04). Applicant should specifically point out the support for any amendments made to the disclosure. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are directed towards a system, claims 9-14 are directed towards a method and claims 15-20 are directed towards a non-transitory computer readable medium, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claims recite predicting performance metrics of application maintenance based on simulated data.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, generate selectable line items based on the work order number; process selected line items associated with the work order type and generate, in response, an order workflow, at an order queue process using the standardized data records; identify the selected line items, at a spooling sub- queue process to determine if the order is approved for release or requires approval, and to submit the selected line items that require 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receive a selection of a job number, work order number, and a delivery date at an order workflow system using standardized data records that include order workflow system database fields, building information management (BIM) database fields and enterprise resource planning (ERP) database fields; and interface information associated with selected line items with an ERP module, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a processor configured to execute application code instructions stored in a storage resource, database fields, BIM interface module, spooling, and ERP module at a high-level of generality such that it amounts to no more than using generic computer elements as tools to apply the instructions of the judicial exception; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because they do not impose any meaning limitations on practicing the abstract idea and therefore claim 1 is directed to an abstract idea. Claim 9 does not disclosed any additional elements that were not considered in independent claim 1 and the non-transitory computer readable medium containing computer readable instructions for instructing a computing machine to perform the judicial exception in claim 15 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims other than the abstract idea per se, including the processor configured to execute application code instructions stored in a storage resource, interfaces, databases, database fields, spooling, modules, and non-transitory computer readable medium containing computer readable instructions for instructing a computing machine amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0049]; [0073], [0085]-[0086]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more 
Regarding the dependent claims, Claims 2, 4, 6-8, 10, 12, 14, 16, 18 and 20 recite receiving, retrieving, storing, interfacing and/or routing limitations, which are all considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 2, 4, 6, 10, 12, 14, 16, and 20 recite application protocol interfaces at a high-level of generality such that it amounts to no more than using APIs as tools to perform the judicial exception; see MPEP 2106.05(f). Additionally, Claims 2-7, 10-14 and 16-20 recite further steps that further narrow the abstract idea. Therefore claims 2-8, 10-14 and 16-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Reasons Claims are Patentably Distinguishable over the Prior Art
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments filed March 10, 2021. Examiner analyzed claim 1 (similarly claims 9 and 15) in view of the prior art on record and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. The prior art of record does not teach or fairly suggest:
(Claim 1), “… interface with a BIM database to identify the selected line items, at a spooling sub- queue process to determine if the order is approved for release or requires approval, and to submit the selected line items that require approval to an associated approval queue for drawing creation”


Gupta (US 20190347751 A1) discloses is a system and a method for automated approval of a building proposal (see par. 0001). Specifically, Gupta teaches enabling a building and construction authority to scrutinize the submitted building proposal with associated data through automation without any manual intervention for approving or rejecting the building proposal submitted by the applicant. The system  and the method  of the present invention enables sharing of the data and the reports between various government authorities and departments through one common automated interface and enables calculation of all areas and the fees automatically by reading objects present in the CAD drawings and the BIM model. The system and the method scrutinizes the building proposals in queue (First-In First-Out (FIFO)) automatically and provides scrutiny results online to the applicant without any manual intervention. Furthermore, the system and the method additionally permits the government officer to modify the building codes/regulations present within the rules database that gets automatically updated during scrutiny of the CAD drawings and the BIM model (see par. 0062).
However Glunz and Gupta, singular or in combination with the prior art of record fails to teach the specific case of identifying line items at a spooling sub-queue to determine if the order 

For at least the above reasons, claim 1 is distinguishable over the prior art. Claims 9 and 15 are distinguishable over the prior art for similar reasons as cited for claim 1. Dependent claims 2-8, 10-14 and 16-20 are distinguishable because they depend on claims 1, 9 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lavrov et al. (US 10127507 B2) – Providing interactive issue creation and management for use in project management processes. The system provides users with mechanisms for creating fully-featured, easy-to-identify, and highly legible issues, with a visual mechanism for communicating issue information between the parties involved in the project management process, thereby resulting in improved tracking to ensure issues are appropriately addressed and timely resolved, saving time and money.

Bezold et al. (US 20170180372 A1) – A cloud-based document management system provides a user access to project documentation. The document management system includes a plurality of mobile and testing devices running a client application and a cloud-based server device configured to couple to the plurality of mobile and testing devices. The server device includes at least one 

Creveling et al. (US 20110307281 A1) – A method and apparatus for managing a building model inventory, including a database structured for storing element specification and instance data from both a previous version and a latter revision of building information modeling datasets, respectively. In addition to the building information modeling element data, the database associates completed assembly pass, unit cost, work breakdown structure, and other inventory management data with the element type definitions and element instance data. Application software compares the first and second inventory revisions to identify all changes, additions and/or deletions of building elements between the previous version and the latter revision of the building information modeling datasets. By tracking the elements that change, the changes that affect the construction schedule and quantity, configuration and specification of materials are identified. An engineering cost analysis based on the changed data provides a rapid understanding of the implications of any design change.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/CRYSTOL STEWART/Examiner, Art Unit 3624